Citation Nr: 1646269	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1976, from February 1991 to March 1991, and from October 1997 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Such files include the September 2016 appellate brief and service personnel records.  The remaining documents are either duplicative of the documents contained in the paper claims file or are irrelevant to the issue currently on appeal.


FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the Veteran's National Guard service for the period from September 11, 2001, to November 30, 2009, was for the purpose of organizing, administering, recruiting, instructing, and/or training the National Guard and, therefore, constitutes creditable active duty service under Title 32 for VA educational benefits purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program), have been met.  38 U.S.C.A. §§ 3301, 3311 (West 2014); 38 C.F.R. §§ 21.9500 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision with regard to the claim is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

The Veteran contends that he is entitled to Post-9/11 GI Bill benefits based on his service from September 11, 2001, to November 30, 2009, when he served on active duty in the Oklahoma National Guard.  In addition to other arguments, the Veteran argues that his service in the National Guard was authorized under Title 32, and was for the purposes of organizing, administering, recruiting, instructing, or training the National Guard.  See September 2016.

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, requires minimum service.  The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b) (8); 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b) (2); 38 C.F.R. § 21.9520(b).

Pursuant to 38 U.S.C.A. § 3301(1)(A) , qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training (ACDUTRA).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10. See 38 U.S.C.A. §3301(1) (B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1) (C).

The Board observes that, in a 1979 determination pertaining to entitlement to education benefits under Chapter 34, VA's General Counsel noted that eligibility for such benefits was limited to those with full time duty in the Armed Forces other than ACDUTRA.  VAOPGCPREC 25-90 (July 17, 1990).  Specifically, General Counsel held that an individual serving as an instructor during a training period, rather than a trainee, was not performing ACDUTRA under the Department of Defense (DOD) definition of the term.  See 38 U.S.C.A. § 101(24).  Accordingly, that particular Veteran's service as an instructor was deemed to be "active duty" for educational benefits purposes.  See VAOPGCPREC 25-90.

Pertinent evidence of record includes the Veteran's service personnel records, responses from DOD, and the Veteran's lay statements.

A DD 214 indicates that the Veteran served on active duty from October 20, 1997, to November 30, 2009.

An October 2008 service personnel record notes that the Veteran was ordered to active duty for special work from October 15, 2008, to September 30, 2009.  The record also noted that he was ordered to active duty under Title 32, and his pay classification was Instructors-Support Personnel-Initial Skills.

In August 2009, the AOJ submitted a request to the DOD to determine the Veteran's eligibility for education benefits.  In response, the DOD indicated that the Veteran was not eligible for Chapter 33 benefits because he had not mobilized and because his period of inactive duty for training was prior to September 11, 2001.  The AOJ submitted another request, and in September 2009, the DOD responded that, with regard to Chapter 33 benefits, the Veteran did not have any qualifying periods of service at that time.

An October 2011 Veterans Information Solution (VIS) report noted that the Veteran did not have any periods of active duty that qualified him for Chapter 33 benefits.  Additionally, the report indicated that none of the Veteran's National Guard duty qualified because it was not service under Title 10 or Title 32, Section 502(f).  That same month, the AOJ submitted another request to the DOD, and it responded that, with regard to Chapter 33 benefits, the Veteran did not mobilize and there was nothing to indicate orders indicating Title 32 Active Guard Reserve.

A December 2011 VIS report noted that the Veteran did not have any periods of active duty that qualified him for Chapter 33 benefits.  Additionally, the report indicated that none of the Veteran's National Guard duty qualified because it was not service under Title 10 or Title 32, Section 502(f).  That same month, the AOJ submitted another request to the DOD, and it responded that, with regard to Chapter 33 benefits, the Veteran's service was not under Title 10 and there was nothing to indicate orders indicating Title 32 Active Guard Reserve.

In January 2012, the Veteran submitted a number of service personnel records, including a Personnel Qualification Record.  Of particular note, the record indicates that, from October 1997 to June 2006, the Veteran's principal duty was a training sergeant; from June 2006 to May 2007, his principle duty was quality assurance operations sergeant; from May 2007 to January 2009, his principle duty was to assist the billeting major general, and from January 2009 to his retirement, he was once again an operations sergeant.  An Army National Guard Retirement Point History Statement noted that the Veteran's service beginning in October 1997 and continuing to his retirement qualified at Army National Guard active duty under Title 32, state controlled.

A June 2012 VIS report once again noted that the Veteran did not have any periods of active duty that qualified him for Chapter 33 benefits.  Additionally, the report indicated that none of the Veteran's National Guard duty qualified because it was not service under Title 10 or Title 32, Section 502(f).

Based on the evidence of record, and after resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to educational assistance benefits under Chapter 33 based on his active duty service.  Specifically, the Board finds that the Veteran's active duty service from September 11, 2001, to November 30, 2009, constitutes full-time service in the National Guard of a State for the purposes of organizing, administering, recruiting, instructing, or training the National Guard.  See 38 U.S.C.A. § 3301(1)(C).

The Board notes that, generally, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. § 3.203 (2016); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Here, however, the DOD's findings are unclear.  Although the February 2012 statement of the case indicated that the DOD had determined that his service did not qualify, it is unclear as to how the AOJ arrived at that conclusion.  Specifically, although DOD indicated that the Veteran's active duty service from September 11, 2001 to November 30, 2009, was not authorized under Title 10 or Title 32, Section 502(f), the DOD failed to indicate whether the Veteran's duties from September 11, 2001, were for the purposes of purposes of organizing, administering, recruiting, instructing, or training the National Guard.

Nevertheless, the Veteran, through his representative, has competently maintained that his "primary duties" as a training sergeant, an operations sergeant, and an assistant to the billeting major general, during his period of active duty from September 11, 2001, to November 30, 2009, were for the purposes of organizing, administering, recruiting, instructing, or training the National Guard.  See September 2016 Appellate Brief; see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, his competent statements concerning his primary responsibilities during the period from September 2001 to November 2009 are further bolstered by the service personnel records discussed above.

Given that the evidence of record demonstrates at least 90 days of active duty service in the National Guard authorized under Title 32, and for the purposes of organizing, administering, recruiting, instructing, or training the National Guard, the Board finds that the Veteran is eligible for educational assistance benefits under the Post-9/11 GI Bill Program.


ORDER

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


